                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

MALIBU MEDIA, LLC,                              :
     Plaintiff,                                 :           CIVIL ACTION NO.
                                                :           3:18-CV-1220
       v.                                       :
                                                :
JOHN DOE,                                       :           OCTOBER 11, 2018
     Defendant.                                 :

 ORDER DENYING MOTION TO QUASH AND MOTION FOR PROTECTIVE ORDER
                          (DOC. NO. 13)

       The defendant’s Motion to Quash and Motion for Protective Order (Doc. No. 13)

is DENIED. The defendant John Doe appears to want to have this case decided at this

point in the litigation, based on plaintiff’s practice of hiring an investigator to gather IP

addresses, and without discovery. If the plaintiff cannot prove that the defendant

infringed the plaintiff’s copyright rights, then plaintiff will lose on the merits of the case.

Defendant also argues that plaintiff has obtained information “illegally” and is paying an

expert for his testimony. The court does not understand the first argument, and the

second appears at this stage to be groundless: plaintiff has hired an investigator to

gather IP addresses, not to testify. Finally, the court will not decide defendant’s claims

of “illegal wiretap” or failure to be licensed in the context of a Motion to Quash.



SO ORDERED.

       Dated at New Haven, Connecticut this 11th day of October, 2018.



                                                            /s/ Janet C. Hall    ________
                                                            Janet C. Hall
                                                            United States District Judge
